DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/CN2017/084749, filed 05/17/2017, which claims priority to the Chinese Application, CHINA 201610329012.8, filed 05/17/2016. This application has published as US20190290620A1.

Status of the Claims
Claim(s) 4-5, 9 and 11-12 is/are pending in this application.  
Claim(s) 9 is/are withdrawn.
Applicant’s amended claims and Attorney response dated Jan 24 2022 have been considered, necessitating this final office action.
Claims 4-5 and 11-12 are under examination, based on Applicant’s election without traverse, of group I and species election.
Applicant elected Compound 1 having the formula:

    PNG
    media_image1.png
    96
    211
    media_image1.png
    Greyscale
 
(Compound 1 as per the specification and claim 5) and a species of lactose as a pharmaceutically acceptable carrier.
The elected species has been identified as 

    PNG
    media_image2.png
    127
    333
    media_image2.png
    Greyscale

CAS Registry Number 2118370-02-6
2-[(E)-[2-[4-(2-Chlorophenyl)-2-thiazolyl]-2-methylhydrazinylidene]methyl]benzoic acid.1

Response to Arguments/Amendment
Applicant’s arguments and amendments, filed Jan 24 2022, with respect to the obviousness rejection of claims 5 and 12 over Li have been fully considered and are persuasive.  Claim 5 has been amended to delete compounds 16, 55 and 58, which were taught by Li per the obviousness rejection. The rejection of claims 5 and 12 has been withdrawn with respect to the obviousness rejection over Li. 

 Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
RESPONSE TO ATTORNEY ARGUMENTS:
	While the double patenting rejections are over the same prior art as cited previously, they are technically new double patenting rejections, due to the amendment of claim 5 which remains rejected. 
	The Attorney response states a Terminal Disclaimer has been filed to overcome the ODP.  However, upon inspection of the prosecution history, file wrapper, and EFS Acknowledgement dated 01/24/2022, a Terminal Disclaimer has not been filed to over US 10919869.

Claim(s) 4-5 and 11-12 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent 10919869 in view of Li et al. (SCIENTIFIC REPORTS, 5:14836, 07 October 2015 (07.10.2015)).
US Patent 10919869 claims compounds within the scope of those claimed, for example compounds 1 [corresponds to compound (1) in instant Claim 5], 10 [corresponds to compound (10) in instant Claim 5] and 21 [corresponds to compound (21) in instant Claim 5]. See claim 1 for compounds per se and claim 2 with regard to pharmaceutical compositions comprising said compounds.

    PNG
    media_image3.png
    79
    265
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    91
    279
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    272
    media_image5.png
    Greyscale

The ‘869 patent also claims methods of treating a DHODH-mediated disease, comprising administering the compound of claim 1 or a pharmaceutically acceptable salt or ester thereof, or the pharmaceutical composition of claim 2 to a subject in need thereof, wherein the DHODH-mediated disease is rheumatoid arthritis, organ transplant rejection, psoriasis, breast cancer, juvenile idiopathic arthritis, myeloma, polymyalgia rheumatic, systemic lupus erythematosus, or uveitis. See Claim 3.
	The instant claims differ from the ‘869 patent claims in so far as they require administering a compound of formula II or a pharmaceutical composition comprising a compound of formula II to a subject in need of treating inflammatory bowel disease. While expressly claiming DHODH inhibiting compounds within the scope of the claimed compounds (Claim 1), pharmaceutical compositions comprising the same (Claim 3), and treating DHODH-mediated disease that is rheumatoid arthritis, organ transplant rejection, psoriasis, breast cancer, juvenile idiopathic arthritis, myeloma, polymyalgia rheumatic, systemic lupus erythematosus, or uveitis comprising administration to a subject in need thereof the claimed compounds (Claim 3), US Patent 10919869 does not claim the treatment of inflammatory bowel disease with its DHODH inhibitor compounds. However, treatment of inflammatory bowel diseases (IBD) with DHODH inhibitors was known in the art at the time the application was filed. One of ordinary skill in the art would have a reasonable expectation of success of using the DHODH inhibitor compounds to treat IBD, as the use of DHODH inhibitors are now in clinical trials to treat these conditions in humans. The rationale is the simple substitution of one known element (DHODH inhibitors) for another to obtain predictable results (treatment of IBD). 
	 To support this rationale, Li teaches the comparison of the pharmacokinetics of a DHODH inhibitor (compound 19) with another DHODH inhibitor, Vidofludimus (4SC-
101), which targets human DHODH and is in phase II clinical trials for the treatment of inflammatory bowel disease, see page 9, first paragraph.  Li teaches a basis to use DHODH inhibitors for the treatment of inflammatory bowel diseases as compound 19 was shown to have an advantage in terms of its half–life compared to Vidofludimus, Id. 
As such, the pending claims of the instant application are obvious over the claims of the ‘869 patent in view of Li.

Conclusion
In summary, no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 This compound was described in CN 106892878 A, published June 27, 2017, claiming earliest priority to CN 2015 10961003, filed 12/18/2015, same Inventors and Assignee as the pending application. 
        By: Li, Honglin; Xu, Yufang; Zhao, Zhenjiang; Song, Wenlin; Li, Shiliang; Wang, Jiawei; Quan, Lina; Xu, Liuxin; Wang, Rui; Zhu, Lili
        Assignee: East China University of Science and Technology, Peop. Rep. China